Title: To Benjamin Franklin from Jean-François Richard, 28 December 1781
From: Richard, Jean-François
To: Franklin, Benjamin


Monseigneur
paris ce 28 xbre 1781
Je Vous demande mille pardons si Je ne suis point venu vous rendre Compte plutôt de mon arrivée et de la perte de L’alexander, prise faitte le 6 7bre dernier par l’Indien présentement la Caroline du sud, Commandé par Mr. le Commodor Gillon et le sr. John Joyner, mes blessures et le deffaut d’argent m’ont fait une Nécessité de rester pendant quelque tems à Dunkerque. Je profite de L’occasion de quelques soldats pris avec moi le 14 7bre pour vous Ecrire et vous assurer de mes très humbles respects; sous peu de Jours J’auray lhonneur moi même de Vous salüer et de prendre avec Votre Excellence des mesures pour La Conservation et la subsistance de quelques prisonniers américains qui ont combattu avec moi. Parmy ces derniers Je Vous supplie de distinguer les nommés Daché, sergent Major, Collet, Caporal, Verroquet, Caporal, Démazi, soldat, Le Duc, Caporal, qui se Sont conduits avec une bravoure singulière dans L’affairre de 4 heures et demie que j’ay soutenuë sur les Côtes d’Espagne contre le heart-of-oack trois fois plus fort que Nous en Canon et en Equipage.
Je suis avec respect Mon seigneur Votre très humble et très obéïssant serviteur
Jean FRANÇOIS RichardCapitaine dans les Volontaires de Luxembourgdétaché sur la Caroline du Sud et demeurant présentementà paris ruë de la Vieille monnoye,hôtel de Vienne vis à vis un perruquier
 
Addressed: Monseigneur / Monseigneur Benjamin francklin / Ambassadeur Plénipotentiaire du Congrès / à Passy
Notation: Jean François Richard 28 Decr. 1781
